UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-6377 DREYFUS MUNICIPAL FUNDS, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 11/30/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Basic Municipal Money Market Fund November 30, 2009 (Unaudited) Coupon Maturity Principal Short-Term Investments99.7% Rate (%) Date Amount ($) Value ($) Alabama.8% Evergreen Industrial Development Board, Industrial Revenue, Refunding (Tenax Manufacturing Project) (LOC; San Paolo Bank) 12/7/09 a Arizona1.6% Salt River Project Agricultural Improvement and Power District, COP (Lease Purchase Agreement with Desert Basin Independent Trust) 12/1/09 Yavapai County Industrial Development Authority, HR (Northern Arizona Healthcare System) (LOC; Banco Bilbao Vizcaya Argentaria) 12/7/09 a California1.7% Southern California Public Power Authority, Transmission Project Revenue, Refunding (Southern Transmission Project) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 12/7/09 a Colorado2.7% CollegeInvest, Education Loan Revenue (LOC; Lloyds TSB Bank PLC) 12/7/09 a Denver City and County, Airport System Revenue (LOC; Landesbank Baden-Wurttemberg) 12/7/09 a Solaris Metropolitan District Number 1, Property Tax Revenue (LOC; Key Bank) 12/7/09 a Connecticut1.2% Hartford, GO Notes, BAN 4/15/10 New Haven, GO Notes, BAN 2/15/10 District of Columbia2.1% Anacostia Waterfront Corporation, PILOT Revenue (Merlots Program) (Liquidity Facility; Wachovia Bank and LOC; Wachovia Bank) 12/7/09 a,b Florida9.2% Capital Trust Agency, MFHR (Brittany Bay Apartments - Waterman's Crossing) (Liquidity Facility; FHLMC and LOC; FHLMC) 12/7/09 a,b Dade County Industrial Development Authority, Exempt Facilities Revenue, Refunding (Florida Power and Light Company Projects) 12/1/09 a Greater Orlando Aviation Authority, Airport Facilities Revenue, CP (LOC: Bayerische Landsbank, State Street Bank and Trust Co. and Westdeutsche Landesbank) 12/2/09 Jacksonville, Educational Facilities Revenue (Edward Waters College Project) (LOC; Wachovia Bank) 12/7/09 a Manatee County School District, GO Notes, TAN 5/1/10 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) (LOC; Branch Banking and Trust Co.) 12/7/09 a Palm Beach County School District, Revenue, TAN 2/1/10 Georgia2.6% Clayton County Development Authority, Revenue (DACC Public Purpose Corporation II Project) (LOC; Dexia Credit Locale) 12/7/09 a Fulton County, General Fund TAN 12/31/09 Illinois2.1% Illinois Development Finance Authority, Revenue (Park Ridge Youth Campus Project) (LOC; ABN-AMRO) 12/7/09 a Illinois Finance Authority, Revenue (Elgin Academy Project) (LOC; Charter One Bank NA) 12/7/09 a Illinois Finance Authority, Revenue (The Art Institute of Chicago) (LOC; Northern Trust Co.) 12/7/09 a Indiana2.5% Carmel Clay Schools, GO Notes, TAW 12/31/09 Indiana Bond Bank, Advance Funding Program Notes 1/5/10 Indiana Educational Facilities Authority, Revenue (Martin University Project) (LOC; Key Bank) 12/7/09 a Iowa3.4% Guttenberg, HR, BAN (Guttenberg Municipal Hospial Project) 12/1/10 Iowa Finance Authority, SWDR (MidAmerican Energy Project) 12/7/09 a Iowa Higher Education Loan Authority, Revenue, BAN (William Penn University Project) 12/1/10 Kansas.5% Shawnee, IDR (Thrall Enterprises Inc. Project) (LOC; ABN-AMRO) 12/7/09 a Louisiana2.7% Ascension Parish, Revenue (BASF Corporation Project) 12/7/09 a Louisiana Public Facilities Authority, Revenue (Tiger Athletic Foundation Project) (LOC; FHLB) 12/7/09 a Maryland2.3% Maryland Economic Development Corporation, Revenue (Chesapeake Advertising Facility) (LOC; M&T Bank) 12/7/09 a Montgomery County, CP (Liquidity Facility; JPMorgan Chase Bank) 1/11/10 Massachusetts4.8% Massachusetts, GO Notes, RAN 4/29/10 Massachusetts Development Finance Agency, Revenue (Suffolk University Issue) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; JPMorgan Chase Bank) 12/7/09 a Michigan10.1% Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 12/3/09 Michigan Housing Development Authority, Rental Housing Revenue (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 12/7/09 a Michigan Strategic Fund, LOR (Diocese of Grand Rapids Educational and Cathedral Square Project) (LOC; Fifth Third Bank) 12/7/09 a Michigan Strategic Fund, LOR (NSS Technologies Project) (LOC; Wachovia Bank) 12/7/09 a Oakland County Economic Development Corporation, LOR (Michigan Seamless Tube LLC Project) (LOC; ABN-AMRO) 12/7/09 a Minnesota1.2% Waite Park, IDR (McDowall Company Project) (LOC; U.S. Bank NA) 12/7/09 a Missouri2.2% Missouri Development Finance Board, LR, CP (LOC; U.S. Bank NA) 12/17/09 Nevada6.3% Clark County, Airport System Subordinate Lien Revenue (LOC; Landesbank Baden-Wurttemberg) 12/7/09 a Nevada, Highway Improvement Revenue (Motor Vehicle Fuel Tax) 12/1/09 New Hampshire2.4% Rockingham County, GO Notes, TAN 12/18/09 New York1.4% Metropolitan Transportation Authority, RAN 12/31/09 North Carolina4.6% Iredell County Industrial Facilities and Pollution Control Financing Authority, IDR (C.R. Onsrud, Inc. Project) (LOC; Wachovia Bank) 12/7/09 a North Carolina Capital Facilities Finance Agency, Educational Facilities Revenue (High Point University Project) (LOC; Branch Banking and Trust Co.) 12/7/09 a North Carolina Medical Care Commission, Health Care Facility Revenue (Merlots Program) (Providence Place Retirement Community Nursing Home Project) (Liquidity Facility; Wachovia Bank and LOC; GNMA) 12/7/09 a,b Ohio2.0% Akron, Street Improvement Special Assessment Notes 10/1/10 Clark County, Solid Waste Facilities Revenue (Eastwood Dairy LLC Project) (LOC; Wachovia Bank) 12/7/09 a Ohio Turnpike Commission, Turnpike Revenue, Refunding 2/15/10 Oklahoma2.6% Optima Municipal Authority, Industrial Revenue (Seaboard Project) (LOC; SunTrust Bank) 12/7/09 a Pennsylvania4.0% Delaware County Industrial Development Authority, PCR, CP (Exelon Generation Company LLC) (LOC; BNP Paribas) 12/17/09 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 12/7/09 a Lancaster County Hospital Authority, Health Center Revenue (LUTHERCARE Project) (LOC; M&T Bank) 12/7/09 a Montgomery County Industrial Development Authority, Revenue, CP (Exelon Project) (LOC; BNP Paribas) 12/3/09 Pennsylvania Economic Development Financing Authority, Revenue (Evergreen Community Power Facility) (LOC; M&T Bank) 12/7/09 a South Carolina1.7% South Carolina Jobs-Economic Development Authority, HR (Conway Hospital, Inc.) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Branch Banking and Trust Co.) 12/7/09 a Tennessee5.1% Knox County Health, Educational and Housing Facility Board, Hospital Facilities Revenue (Catholic Healthcare Partners) (LOC; Landesbank Baden-Wurttemberg) 12/7/09 a Tennergy Corporation, Gas Revenue (Putters Program) (Liquidity Facility; JPMorgan Chase Bank) 12/7/09 a,b Tennergy Corporation, Gas Revenue (Putters Program) (LOC; BNP Paribas) 12/7/09 a,b Texas6.9% Greenville Industrial Development Corporation, IDR (Woodgrain Project) (LOC; General Electric Capital Corp.) 12/7/09 a Harris County Metropolitan Transportation Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 4/13/10 Texas, TRAN 8/31/10 University of Texas System Board of Regents, Financing System Revenue 12/7/09 a Vermont1.5% Vermont Economic Development Authority, Revenue, CP (Economic Development Capital Program) (LOC; Calyon) 3/2/10 Vermont Educational and Health Buildings Financing Agency, Revenue (Capital Asset Financing Program) (LOC; Comerica Bank) 12/7/09 a Virginia.9% Hanover County Industrial Development Authority, IDR (Virginia Iron and Metal Company Inc., Project) (LOC; Branch Banking and Trust Co.) 12/7/09 a Washington2.6% Port of Chehalis Industrial Development Corporation, Industrial Revenue (JLT Holding, LLC Project) (LOC; Wells Fargo Bank) 12/7/09 a Washington Housing Finance Commission, Nonprofit Housing Revenue (Mirabella Project) (LOC; HSH Nordbank) 12/1/09 a Wisconsin4.0% Waupaca, IDR (Gusmer Enterprises, Inc. Project) (LOC; Wachovia Bank) 12/7/09 a Wisconsin Health and Educational Facilities Authority, Revenue (Mequon Jewish Campus, Inc. Project) (LOC; Bank One) 12/7/09 a Wisconsin Health and Educational Facilities Authority, Revenue, Refunding (Lawrence University of Wisconsin) (LOC; JPMorgan Chase Bank) 12/7/09 a Wisconsin Rural Water Construction Loan Program Commmission, Revenue, BAN 11/15/10 Total Investments (cost $285,368,346) % Cash and Receivables (Net) .3 % Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at November 30, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2009, these securities amounted to $25,310,000 or 8.8% of net assets. At November 30, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a unadjusted quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of November 30, 2009 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 285,368,346 Level 3 - Significant Unobservable Inputs - Total 285,368,346 + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the funds custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains the right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Basic New Jersey Municipal Money Market Fund November 30, 2009 (Unaudited) Coupon Maturity Principal Short-Term Investments99.6% Rate (%) Date Amount ($) Value ($) New Jersey97.8% Asbury Park Board of Education, GO Notes, Refunding 2/1/10 Atlantic County, GO Notes 10/1/10 Bergen County Improvement Authority, County-Guaranteed Revenue (County Administration Complex) 11/15/10 Berlin Borough, GO Notes 9/15/10 Black Horse Pike Regional School District Board of Education, GO Notes, Refunding 12/1/09 Brigantine, GO Notes 1/15/10 Burlington Township Board of Education, GO Notes, Refunding 1/15/10 Cinnaminson Township Board of Education, GO Notes, Refunding 8/1/10 Clifton Board of Education, GO Notes, Refunding 12/15/09 Cranbury Township, GO Notes, Refunding (General Improvement) 12/1/09 Delran Township, GO Notes, Refunding 1/1/10 East Greenwich Township, GO Notes, BAN 4/20/10 East Rutherford Borough, GO Notes (General Improvement) 11/1/10 East Windsor Township, GO Notes (General Improvement) 7/1/10 Evesham Township Board of Education, GO Notes, Refunding 9/1/10 Fair Haven Borough School District, Temporary Notes 9/28/10 Fairfield Township, GO Notes, Refunding 1/15/10 Franklin Township Board of Education, GO Notes 2/15/10 Glen Rock, GO Notes, BAN 1/22/10 Gloucester County, GO Notes (County College) 1/15/10 Gloucester County, GO Notes (County College) 10/15/10 Hudson County Improvement Authority, County-Guaranteed Pooled Notes (Local Unit Loan Program) 9/3/10 Hudson County Improvement Authority, County-Guaranteed Pooled Notes (Local Unit Loan Program) 9/22/10 Jackson Township, GO Notes, Refunding 12/1/09 Lavallette Borough, GO Notes, Refunding (General Improvement) 4/1/10 Mantua Township, GO Notes, BAN 12/18/09 Marlboro Township Board of Education, GO Notes, Refunding 7/15/10 Mercer County Improvement Authority, Revenue, Refunding (County Courthouse Project) 11/1/10 Middlesex County, GO Notes (General Improvement) 1/1/10 Middletown Township Board of Education, GO Notes 8/1/10 Monmouth County Improvement Authority, Revenue (Howell Township Board of Education Refunding Project) 7/15/10 New Jersey, COP, Refunding (Equipment Lease Purchase Agreement) 6/15/10 New Jersey, GO Notes (Various Purposes) 5/1/10 New Jersey, GO Notes, Refunding 7/15/10 New Jersey, GO Notes, Refunding 8/1/10 New Jersey Building Authority, State Building Revenue, Refunding 12/15/09 New Jersey Economic Development Authority, Economic Growth Revenue (Greater Mercer County Composite Issue) (LOC; Wachovia Bank) 12/7/09 a New Jersey Economic Development Authority, EDR (AJV Holdings LLC Project) (LOC; JPMorgan Chase Bank) 12/7/09 a New Jersey Economic Development Authority, EDR (ARND LLC Project) (LOC; Comerica Bank) 12/7/09 a New Jersey Economic Development Authority, EDR (Community Options, Inc. Project) (LOC; Wachovia Bank) 12/7/09 a New Jersey Economic Development Authority, EDR (Paddock Realty, LLC Project) (LOC; Wells Fargo Bank) 12/7/09 a New Jersey Economic Development Authority, EDR, Refunding (RDR Investment Company LLC) (LOC; JPMorgan Chase Bank) 12/7/09 a New Jersey Economic Development Authority, First Mortgage Revenue, Refunding (Winchester Gardens at Ward Homestead Project) (LOC; Valley National Bank) 12/7/09 a New Jersey Economic Development Authority, IDR (CST Products, LLC Project) (LOC; National Bank of Canada) 12/7/09 a New Jersey Economic Development Authority, Revenue (G&W Laboratories, Inc. Project) (LOC; Wachovia Bank) 12/7/09 a New Jersey Economic Development Authority, Revenue (Melrich Road Development Company, LLC Project) (LOC; Wachovia Bank) 12/7/09 a New Jersey Economic Development Authority, Revenue (MZR Real Estate, L.P. Project) (LOC; Wachovia Bank) 12/7/09 a New Jersey Economic Development Authority, Revenue (Parke Place Associates, LLC Project) (LOC; Commerce Bank NA) 12/7/09 a New Jersey Economic Development Authority, Revenue (Richmond Industries, Inc. and Richmond Realty, LLC Projects) (LOC; Commerce Bank NA) 12/7/09 a New Jersey Economic Development Authority, Revenue (The Hun School of Princeton Project) (LOC; Allied Irish Banks) 12/7/09 a New Jersey Economic Development Authority, School Facilities Construction Revenue 6/15/10 New Jersey Economic Development Authority, School Facilities Construction Revenue, Refunding 12/15/09 New Jersey Economic Development Authority, School Facilities Construction Revenue, Refunding (LOC; Allied Irish Banks) 12/7/09 a New Jersey Economic Development Authority, Transportation Project Sublease Revenue (New Jersey Transit Corporation Light Rail Transit System Projects) 5/1/10 New Jersey Economic Development Authority, Transportation Project Sublease Revenue (New Jersey Transit Corporation Light Rail Transit System Projects) 5/1/10 New Jersey Educational Facilities Authority, Higher Education Facilities Trust Fund Revenue, Refunding 9/1/10 New Jersey Educational Facilities Authority, Revenue (Higher Education Capital Improvement Fund Issue) 9/1/10 New Jersey Educational Facilities Authority, Revenue (Princeton University) 7/1/10 New Jersey Educational Facilities Authority, Revenue, Refunding (The College of Saint Elizabeth Issue) (LOC; RBS Citizens NA) 12/7/09 a New Jersey Housing and Mortgage Finance Agency, SFHR (Liquidity Facility; Dexia Credit Locale) 12/7/09 a New Jersey Transportation Trust Fund Authority (Transportation System) 12/15/09 New Jersey Transportation Trust Fund Authority (Transportation System) 12/15/09 New Jersey Transportation Trust Fund Authority (Transportation System) 12/15/09 New Jersey Transportation Trust Fund Authority (Transportation System) 6/15/10 Newark, GO Notes 7/15/10 Newark, GO Notes, BAN 4/14/10 Newark, GO Notes, Refunding 12/15/09 North Bergen Township Board of Education, GO Notes, Refunding (School Bonds) 3/1/10 Norwood, GO Notes, TAN 2/10/10 Ocean City, GO Notes, BAN 3/12/10 Old Bridge Township, GO Notes, Refunding 6/1/10 Orange Township, GO Notes, Refunding 12/1/09 Passaic County, GO Notes, Refunding (County College and General Improvement) 9/1/10 Port Authority of New York and New Jersey, Equipment Notes 12/7/09 a Port Authority of New York and New Jersey, Equipment Notes 12/7/09 a River Edge Borough, GO Notes (General Improvement) 11/15/10 Rutgers, The State University, GO 5/1/10 Shore Regional High School District, Temporary Notes 12/15/09 Shore Regional High School District Board of Education, GO Notes 9/15/10 Somerset County Improvement Authority, County Guaranteed Governmental Loan Revenue 10/1/10 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch and Company Inc.) 12/7/09 a,b Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch) 12/7/09 a,b Upper Freehold Township, GO Notes (General Improvement) 11/15/10 Wanaque Valley Regional Sewer Authority, Temporary Financing Notes 9/24/10 Wenonah Borough Board of Education, GO Notes 1/15/10 West Essex Regional School District, Temporary Notes 4/21/10 Westampton Township Board of Education, GO Notes, Refunding 3/1/10 Wildwood Crest Borough, GO Notes 11/1/10 U.S. Related1.8% Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Environmental Control Facilities Revenue (Bristol-Myers Squibb Company Project) 12/7/09 a Total Investments (cost $92,542,048) % Cash and Receivables (Net) .4 % Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at November 30, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2009, these securities amounted to $11,660,000 or 12.5% of net assets. At November 30, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a unadjusted quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of November 30, 2009 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 92,542,048 Level 3 - Significant Unobservable Inputs - Total 92,542,048 + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus AMT-Free Municipal Bond Fund November 30, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.2% Rate (%) Date Amount ($) Value ($) Alabama1.9% Alabama State Board of Education, Revenue (Calhoun Community College) (Insured; AMBAC) 5.00 5/1/25 5,155,000 5,300,010 Jefferson County Public Building Authority, LR Warrants (Insured; AMBAC) 5.13 4/1/17 2,380,000 1,457,369 Alaska1.6% Alaska Housing Finance Corporation, Mortgage Revenue 5.10 6/1/12 705,000 705,578 Alaska Industrial Development and Export Authority, Revenue (Providence Health and Services) 5.00 10/1/31 4,790,000 4,800,682 Arizona1.4% Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue 7.00 7/1/28 2,000,000 2,177,620 Salt River Project Agricultural Improvement and Power District, COP (Desert Basin Independent Trust) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/18 2,700,000 2,875,284 Arkansas.3% Arkansas Development Finance Authority, Construction Revenue (Public Health Laboratory Project) (Insured; AMBAC) 5.00 12/1/17 1,025,000 1,095,633 California17.4% Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 4/1/27 Beaumont Financing Authority, Local Agency Revenue (Insured; AMBAC) 9/1/33 California, Economic Recovery Bonds 7/1/20 California, GO 10/1/16 California, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 9/1/10 a California, GO (Various Purpose) 4/1/31 California, GO (Various Purpose) 11/1/35 California Educational Facilities Authority, Revenue (Pomona College) 7/1/30 b California Public Works Board, LR (University of California) (Insured; AMBAC) 12/1/16 California Statewide Communities Development Authority, Revenue (The Salk Institute for Biological Studies) (Insured; National Public Finance Guarantee Corp.) 7/1/24 Glendale Community College District, GO (Insured; National Public Finance Guarantee Corp.) 8/1/21 b Glendora Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 8/1/26 b Glendora Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 8/1/27 b Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6/1/27 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6/1/33 Los Angeles, Wastewater System Revenue 6/1/34 Los Angeles Harbor Department, Revenue 8/1/25 Nevada Joint Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 8/1/22 Pajaro Valley Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 8/1/26 b Placer Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 8/1/27 b Placer Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 8/1/28 b Sacramento County, Airport System Senior Revenue 7/1/27 Sacramento County, Airport System Senior Revenue 7/1/28 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 11/1/27 San Juan Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 8/1/20 Tustin Unified School District Community Facilities District Number 97-1, Senior Lien Special Tax Bonds (Insured; Assured Guaranty Municipal Corp.) 9/1/21 b University of California Regents, General Revenue 5/15/31 Walnut Valley Unified School District, GO (Insured; FGIC) 8/1/19 West Sacramento Redevelopment Agency, Tax Allocation Revenue (West Sacramento Redevelopment Project) (Insured; National Public Finance Guarantee Corp.) 9/1/16 Colorado3.2% Black Hawk, Device Tax Revenue 12/1/14 Black Hawk, Device Tax Revenue 12/1/18 Colorado Educational and Cultural Facilities Authority, Charter School Revenue (American Academy Project) 12/1/40 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 10/1/33 Colorado Health Facilities Authority, Revenue (Porter Place, Inc. Project) (Collateralized; GMNA) 1/20/20 Colorado Water Resources and Power Development Authority, Drinking Water Revenue 9/1/15 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 9/1/24 Northwest Parkway Public Highway Authority, Senior Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 6/15/11 a,b Delaware1.8% Delaware Economic Development Authority, PCR (Delmarva Power and Light Company Project) (Insured; AMBAC) 5/1/11 Delaware Housing Authority, Revenue 7/1/17 Delaware Housing Authority, Revenue 7/1/24 Florida8.7% Broward County Educational Facilities Authority, Educational Facilities Revenue (Nova Southeastern University Project) (Insured; Assured Guaranty Municipal Corp.) 4/1/36 Capital Projects Finance Authority, Student Housing Revenue (Capital Projects Loan Program-Florida Universities) (Insured; National Public Finance Guarantee Corp.) 10/1/17 Florida Department of Children and Family Services, COP (South Florida Evaluation Treatment Center Project) 10/1/21 Florida Department of Corrections, COP (Okeechobee Correctional Institution) (Insured; AMBAC) 3/1/15 Florida Intergovernmental Finance Commission, Capital Revenue (Insured; AMBAC) 2/1/31 Florida Municipal Power Agency, All-Requirements Power Supply Project Revenue 10/1/31 Florida State University Financial Assistance Inc., Educational and Athletic Facilities Improvement Revenue (Insured; AMBAC) 10/1/18 Lee County, Transportation Facilities Revenue (Sanibel Bridges and Causeway Project) (Insured; CIFG) 10/1/22 Miami-Dade County Educational Facilities Authority, Revenue (University of Miami Issue) 4/1/28 Miami-Dade County School Board, COP (Miami-Dade County School Board Foundation, Inc.) (Insured; AMBAC) 11/1/26 Orlando, Capital Improvement Special Revenue 10/1/22 South Indian River Water Control District, Special Assessment Revenue Improvement (Unit of Development RI-13) (Insured; National Public Finance Guarantee Corp.) 8/1/26 South Indian River Water Control District, Special Assessment Revenue Improvement (Unit of Development RI-13) (Insured; National Public Finance Guarantee Corp.) 8/1/31 University of Central Florida, COP (UCF Convocation Corporation Master Lease Program) (Insured; National Public Finance Guarantee Corp.) 10/1/18 Winter Park, Water and Sewer Revenue (Insured; AMBAC) 12/1/19 Georgia3.6% Atlanta, Water and Wastewater Revenue 11/1/26 Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 11/1/34 Atlanta, Water and Wastewater Revenue (Insured; National Public Finance Guarantee Corp.) 11/1/18 Bulloch County Development Authority, Student Housing LR (Georgia Southern University Project) (Insured; AMBAC) 8/1/18 Carrollton Payroll Development Authority, RAC (UWG Athletic Complex, LLC Project) 6/15/34 Georgia Higher Education Facilities Authority, Revenue (USG Real Estate Foundation I, LLC Project) (Insured; Assured Guaranty Municipal Corp.) 6/15/38 Savannah Economic Development Authority, Revenue (AASU Student Union, LLC Project) (Insured; Assured Guaranty Municipal Corp.) 6/15/32 Idaho3.4% Boise State University, Student Union and Housing System Revenue (Insured; FGIC) (Prerefunded) 4/1/12 a Boise-Kuna Irrigation District, Revenue (Arrowrock Hydroelectric Project) 6/1/40 Caldwell, Parity Lien Sewer Revenue (Insured; Assured Guaranty Municipal Corp.) 9/1/18 Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) 12/1/28 Illinois4.7% Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 12/1/25 Huntley, Special Service Area Number Nine Special Tax Bonds (Insured; Assured Guaranty Municipal Corp.) 3/1/28 Illinois Finance Authority, Revenue (Edward Hospital Obligated Group) (Insured; AMBAC) 2/1/28 Illinois Finance Authority, Revenue (Edward Hospital Obligated Group) (Insured; AMBAC) 2/1/33 Illinois Finance Authority, Revenue (Rush University Medical Center Obligated Group) (Insured; National Public Finance Guarantee Corp.) 11/1/28 Illinois Finance Authority, Revenue (Sherman Health Systems) 8/1/37 Illinois Health Facilities Authority, Revenue (Delnor-Community Hospital) (Insured; Assured Guaranty Municipal Corp.) 5/15/27 Kentucky.4% Barbourville, Educational Facilities First Mortgage Revenue (Union College Energy Conservation Project) 9/1/26 Louisiana3.4% Louisiana Office Facilities Corporation, LR (Louisiana State Capital Complex Program) (Insured; AMBAC) 5/1/15 Louisiana Office Facilities Corporation, LR (Louisiana State Capital Complex Program) (Insured; National Public Finance Guarantee Corp.) 3/1/17 New Orleans Aviation Board, Revenue (Insured; Assured Guaranty Municipal Corp.) 1/1/23 Orleans Parish School Board, Public School Revenue (Insured; FGIC) 2/1/14 Maine1.2% Maine Housing Authority, Mortgage Purchase Bonds 11/15/21 Maryland1.9% Hyattsville, Special Obligation Revenue (University Town Center Project) 7/1/24 Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue 7/1/23 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue (Single Family Program) 4/1/13 Maryland Economic Development Corporation, LR (Montgomery County Wayne Avenue Parking Garage Project) 9/15/14 Michigan4.9% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7/1/27 Jonesville Community Schools, GO Unlimited Tax (School Bond Loan Fund Guaranteed) (Insured; National Public Finance Guarantee Corp.) 5/1/16 Kalamazoo Hospital Finance Authority, HR (Borgess Medical Center) (Insured; FGIC) 6/1/14 Kent County, Airport Revenue (Gerald R. Ford International Airport) 1/1/26 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 7/1/20 Lincoln Consolidated School District, GO Unlimited Tax (School Bond Loan Fund Guaranteed) (Insured; Assured Guaranty Municipal Corp.) 5/1/16 Michigan Hospital Finance Authority, HR (MidMichigan Obligated Group) 4/15/36 Michigan Public Educational Facilities Authority, LOR (Nataki Talibah Schoolhouse of Detroit Project) 10/1/30 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Bonds 6/1/34 Mississippi.4% Mississippi Development Bank, Special Obligation Revenue (Waveland, GO Public Improvement Bond Project) (Insured; AMBAC) 11/1/20 Missouri.8% Missouri Housing Development Commission, MFHR (Collateralized; FHA) 12/1/11 Missouri Housing Development Commission, MFHR (Collateralized; FHA) 12/1/16 Missouri Housing Development Commission, MFHR (Collateralized; FHA) 12/1/18 Saint Louis County, Annual Appropriation-Supported Tax Increment Revenue (Lambert Airport Eastern Perimeter Redevelopment Project) (Insured; AMBAC) 2/15/25 Nebraska.7% Municipal Energy Agency of Nebraska, Power Supply System Revenue (Insured; AMBAC) 4/1/16 Nevada.8% Clark County, Airport System Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7/1/26 New Hampshire.6% New Hampshire Housing Finance Authority, Multi-Family Revenue 7/1/12 New Hampshire Housing Finance Authority, Multi-Family Revenue 7/1/13 New Jersey1.2% New Jersey Turnpike Authority, Turnpike Revenue 1/1/16 New Jersey Turnpike Authority, Turnpike Revenue 1/1/16 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 6/1/41 New York1.6% Long Island Power Authority, Electric System General Revenue 5/1/33 North Carolina2.1% Charlotte, Water and Sewer System Revenue 7/1/34 North Carolina Eastern Municipal Power Agency, Power System Revenue 1/1/26 Onslow County Hospital Authority, FHA Insured Mortgage Revenue (Onslow Memorial Hospital Project) (Insured; National Public Finance Guarantee Corp.) 10/1/25 Ohio2.9% Elyria City School District, GO Classroom Facilities and School Improvement Bonds (Insured; XLCA) 12/1/35 Maple Heights City School District Board of Education, COP (Wylie Athletic Complex Project) 11/1/28 Montgomery County, Revenue (Miami Valley Hospital) 11/15/33 Ohio Water Development Authority, Water Development Revenue (Fresh Water Improvement Series) 12/1/27 Toledo-Lucas County Port Authority, Development Revenue (Northwest Ohio Bond Fund) (Toledo School for the Arts Project) 5/15/28 Oklahoma.3% Tulsa Industrial Authority, Student Housing Revenue (The University of Tulsa) 10/1/26 Oregon.9% Oregon, GO (Alternate Energy Project) 10/1/26 Oregon Department of Administrative Services, Lottery Revenue 4/1/29 Pennsylvania8.0% Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 12/15/37 Coatesville Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 8/15/17 Dauphin County General Authority, Office and Parking Revenue (Riverfront Office Center Project) 1/1/25 Harrisburg Authority, University Revenue (The Harrisburg University of Science and Technology Project) 9/1/36 Lancaster Parking Authority, Guaranteed Parking Revenue (Insured; AMBAC) 12/1/32 Pennsylvania Higher Educational Facilities Authority, Revenue (Edinboro University Foundation Student Housing Project at Edinboro University of Pennsylvania) 7/1/38 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 8/15/26 Pennsylvania Housing Finance Agency, Capital Fund Securitization Revenue (Insured; Assured Guaranty Municipal Corp.) 12/1/25 Pennsylvania Industrial Development Authority, EDR 7/1/23 Philadelphia, GO (Insured; Assured Guaranty Municipal Corp.) 12/15/23 Philadelphia Hospitals and Higher Education Facilities Authority, Health System Revenue (Jefferson Health System) 5/15/11 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 12/1/14 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) (Prerefunded) 12/1/11 a Washington County Industrial Development Authority, PCR (West Penn Power Company Mitchell Station Project) (Insured; AMBAC) 4/1/14 Texas11.9% Austin Convention Enterprises, Inc., Convention Center Hotel Second Tier Revenue 1/1/15 Austin Convention Enterprises, Inc., Convention Center Hotel Second Tier Revenue 1/1/24 Austin Convention Enterprises, Inc., Convention Center Hotel Second Tier Revenue 1/1/34 Coastal Water Authority, Water Conveyance System Revenue (Insured; AMBAC) 12/15/17 Corpus Christi, Combination Tax and Municipal Hotel Occupancy Tax Revenue, Certificates of Obligation (Insured; Assured Guaranty Municipal Corp.) 9/1/18 Corpus Christi, Utility System Revenue (Insured; Assured Guaranty Municipal Corp.) 7/15/21 Del Mar College District, Limited Tax Bonds (Insured; FGIC) 8/15/17 Denton, GO (Insured; CIFG) 2/15/22 Denton Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 8/15/23 b El Paso Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 8/15/20 Galveston County, Combination Tax and Revenue Certificates of Obligation (Insured; AMBAC) 2/1/18 Houston, Tax and Revenue Certificates of Obligation (Prerefunded) 3/1/11 a Laredo Independent School District Public Facility Corporation, LR (Insured; AMBAC) 8/1/21 Laredo Independent School District Public Facility Corporation, LR (Insured; AMBAC) 8/1/21 Laredo Independent School District Public Facility Corporation, LR (Insured; AMBAC) 8/1/29 Leander Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 8/15/30 b Leander Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 8/15/31 b Lubbock Health Facilities Development Corporation, Revenue (Sears Plains Retirement Corporation Project) (Collateralized; GNMA) 1/20/21 Lubbock Housing Finance Corporation, MFHR (Las Colinas, Quail Creek and Parkridge Place Apartments Projects) 7/1/22 McKinney, Tax and Limited Pledge Waterworks and Sewer System Revenue, Certificates of Obligation (Insured; AMBAC) 8/15/26 Mesquite Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 8/15/20 Mesquite Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 8/15/27 b Mesquite Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 8/15/28 b Montgomery Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 2/15/25 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 1/1/33 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 1/1/40 Pearland Economic Development Corporation, Sales Tax Revenue (Insured; AMBAC) 9/1/24 San Antonio, Electric and Gas Systems Revenue 2/1/20 San Antonio, GO 2/1/16 Schertz-Cibolo Universal City Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 2/1/32 b Sharyland Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 2/15/17 Texas National Research Laboratory Commission Financing Corporation, LR (Superconducting Super Collider Project) 12/1/12 Utah.4% Intermountain Power Agency, Subordinated Power Supply Revenue 7/1/22 Virginia.7% Fairfax County Redevelopment and Housing Authority, LR (James Lee Community Center) 6/1/19 Middle River Regional Jail Authority, Jail Facility Revenue (Insured; National Public Finance Guarantee Corp.) 5/15/19 Washington2.4% FYI Properties, LR (State of Washington Department of Information Services Project) 6/1/34 Washington Economic Development Finance Authority, EDR (Benaroya Research Institute at Virginia Mason Project) 6/1/24 Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) 8/1/36 Washington Health Care Facilities Authority, Revenue (MultiCare Health System) (Insured; Assured Guaranty Municipal Corp.) 8/15/24 Wisconsin.9% Milwaukee Housing Authority, MFHR (Veterans Housing Projects) (Collateralized; FNMA) 7/1/22 Wisconsin, General Fund Annual Appropriation Bonds 5/1/33 U.S. Related1.8% Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/26 1,000,000 999,950 Puerto Rico Public Finance Corporation, Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 8/1/26 1,500,000 1,867,560 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 3,250,000 3,338,433 Total Long-Term Municipal Investments (cost $344,530,697) Short-Term Municipal Coupon Maturity Principal Investment.1% Rate (%) Date Amount ($) Value ($) Nebraska; Lancaster County Hospital Authority Number 1, Health Facilities Revenue (Immanuel Health Systems-Williamsburg Project) (LOC; Allied Irish Banks) (cost $200,000) 0.30 12/1/09 200,000 c Total Investments (cost $344,730,697) % Cash and Receivables (Net) % Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Variable rate demand note - rate shown is the interest rate in effect at November 30, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At November 30, 2009, the aggregate cost of investment securities for income tax purposes was $344,730,697. Net unrealized appreciation on investments was $1,808,045 of which $13,055,151 related to appreciated investment securities and $11,247,106 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2009 in valuing the fund's investments: Level 1 - Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Municipal Bonds - 346,538,742 - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2009.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus High Yield Municipal Bond Fund November 30, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments96.8% Rate (%) Date Amount ($) Value ($) Alabama1.0% Jefferson County, Limited Obligation School Warrants 1/1/20 Alaska.7% Alaska Industrial Development and Export Authority, Community Provider Revenue (Boys and Girls Home and Family Services, Inc. Project) 12/1/27 Arizona5.2% Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 5/1/25 Pima County Industrial Development Authority, Education Facilities Revenue (Sonoran Science Academy Tucson Project) 12/1/37 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 7/1/38 Pinal County Electrical District Number 4, Electric System Revenue 12/1/38 Scottsdale Industrial Development Authority, HR (Scottsdale Healthcare) 9/1/30 California8.4% California, GO (Various Purpose) 4/1/33 California Health Facilities Financing Authority, Revenue (Sutter Health) 8/15/22 California Pollution Control Financing Authority, SWDR (Waste Management, Inc. Project) 11/1/23 California Statewide Communities Development Authority, Environmental Facilities Revenue (Microgy Holdings Project) 12/1/38 California Statewide Communities Development Authority, Revenue (Bentley School) 7/1/32 California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 7/1/35 Chula Vista, IDR (San Diego Gas and Electric Company) 2/15/34 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6/1/33 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6/1/47 San Francisco City and County Redevelopment Financing Authority, Tax Allocation Revenue (Mission Bay South Redevelopment Project) 8/1/39 Silicon Valley Tobacco Securitization Authority, Tobacco Settlement Asset-Backed Bonds (Santa Clara County Tobacco Securitization Corporation) 6/1/36 a Colorado2.6% Colorado Educational and Cultural Facilities Authority, Independent School Improvement Revenue (Vail Christian High School Project) 6/1/37 Colorado Health Facilities Authority, Revenue (American Baptist Homes of the Midwest Obligated Group) 8/1/37 Colorado Health Facilities Authority, Revenue (Christian Living Communities Project) 1/1/37 El Paso County, SFMR (Collateralized: FNMA and GNMA) 11/1/32 Connecticut1.3% Connecticut Development Authority, Water Facilities Revenue (Bridgeport Hydraulic Company Project) 4/1/35 Connecticut Resources Recovery Authority, Special Obligation Revenue (American REF-FUEL Company of Southeastern Connecticut Project) 11/15/22 District of Columbia2.1% District of Columbia Housing Finance Agency, SFMR (Collateralized: FHA, FNMA and GNMA) 6/1/30 District of Columbia Housing Finance Agency, SFMR (Collateralized: FHA, FNMA and GNMA) 12/1/30 District of Columbia Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds 6/15/46 a Metropolitan Washington Airports Authority, Special Facility Revenue (Caterair International Corporation) 9/1/11 Florida1.3% Jacksonville Economic Development Commission, Health Care Facilities Revenue (Florida Proton Therapy Institute Project) 9/1/27 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 7/1/36 b Georgia1.5% Atlanta, Water and Wastewater Revenue 11/1/27 Georgia Housing and Finance Authority, SFMR 12/1/32 Idaho1.8% Power County Industrial Development Corporation, SWDR (FMC Corporation Project) 8/1/32 Illinois5.6% Chicago, SFMR (Collateralized: FHLMC, FNMA and GNMA) 10/1/33 Harvey, GO 12/1/32 Illinois Educational Facilities Authority, Student Housing Revenue (University Center Project) (Prerefunded) 5/1/12 c Illinois Finance Authority, MFHR (DeKalb Supportive Living Facility Project) 12/1/41 Illinois Finance Authority, Revenue (Sherman Health Systems) 8/1/37 Quad Cities Regional Economic Development Authority, MFHR (Heritage Woods of Moline SLF Project) 12/1/41 Will Kankakee Regional Development Authority, MFHR (Senior Estates Supportive Living Project) 12/1/42 Indiana1.0% Indiana Finance Authority, Environmental Facilities Revenue (Indianapolis Power and Light Company Project) 1/1/16 Kansas1.4% Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 12/1/35 Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 12/1/35 Kentucky.5% Kentucky Area Development Districts Financing Trust, COP (Lease Acquisition Program) 5/1/27 Louisiana6.0% Lakeshore Villages Master Community Development District, Special Assessment Revenue 7/1/17 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 11/1/32 Louisiana Public Facilities Authority, Revenue (SUSLA Facilities, Inc. Project) 7/1/39 d Saint James Parish, SWDR (Freeport-McMoRan Partnership Project) 10/1/22 Maryland2.2% Maryland Economic Development Corporation, PCR (Potomac Electric Project) 9/1/22 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington County Hospital Issue) 1/1/28 Massachusetts.7% Massachusetts Health and Educational Facilities Authority, Revenue (Fisher College Issue) 4/1/30 Michigan5.9% Charyl Stockwell Academy, COP 10/1/35 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7/1/33 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 7/1/35 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 1/1/21 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 9/1/39 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 12/1/34 Minnesota1.4% Cottage Grove, Subordinate Senior Housing Revenue (PHS/Cottage Grove, Inc. Project) 12/1/46 North Oaks, Senior Housing Revenue (Presbyterian Homes of North Oaks, Inc. Project) 10/1/47 Mississippi1.6% Mississippi Business Finance Corporation, PCR (System Energy Resources, Inc. Project) 5/1/22 Mississippi Home Corporation, SFMR (Collateralized: FNMA and GNMA) 12/1/32 Missouri1.3% Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 12/1/28 Missouri Housing Development Commission, SFMR (Homeownership Loan Program) (Collateralized: FNMA and GNMA) 3/1/31 Nevada1.2% Clark County, IDR (Nevada Power Company Project) 10/1/30 New Hampshire.7% New Hampshire Health and Education Facilities Authority, Revenue (The Memorial Hospital Issue) 6/1/36 New Jersey2.6% Burlington County Bridge Commission, EDR (The Evergreens Project) 1/1/38 New Jersey Economic Development Authority, Cigarette Tax Revenue 6/15/29 New Jersey Economic Development Authority, EDR (United Methodist Homes of New Jersey Obligated Group Issue) 7/1/19 New Jersey Economic Development Authority, IDR (Newark Airport Marriott Hotel Project) 10/1/14 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 6/1/41 a New Mexico.8% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 12/1/16 New Mexico Mortgage Finance Authority, Single Family Mortgage Program Revenue (Collateralized: FHLMC, FNMA and GNMA) 7/1/35 New York2.3% New York City Industrial Development Agency, Liberty Revenue (7 World Trade Center Project) 3/1/15 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 12/1/37 North Carolina.9% North Carolina Eastern Municipal Power Agency, Power System Revenue 1/1/26 North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Deerfield Episcopal Retirement Community) 11/1/38 Ohio.9% Ohio Air Quality Development Authority, Air Quality Revenue (Ohio Valley Electric Corporation Project) 10/1/19 Ohio Air Quality Development Authority, PCR (FirstEnergy Generation Corporation Project) 6/1/18 Oklahoma.7% Oklahoma Development Finance Authority, SWDR (Waste Management of Oklahoma, Inc. Project) 12/1/10 Oregon.5% Warm Springs Reservation Confederated Tribes, Hydroelectric Revenue (Pelton Round Butte Project) 11/1/33 Other State.5% Munimae Tax Exempt Subsidiary LLC 9/30/20 d Pennsylvania4.2% Harrisburg Authority, University Revenue (The Harrisburg University of Science and Technology Project) 9/1/36 Montgomery County Higher Education and Health Authority, First Mortgage Improvement Revenue (AHF/Montgomery, Inc. Project) 4/1/36 Pennsylvania Higher Educational Facilities Authority, Revenue (Edinboro University Foundation Student Housing Project at Edinboro University Pennsylvania) 7/1/42 Susquehanna Area Regional Airport Authority, Airport System Revenue 1/1/38 Rhode Island.9% Tobacco Settlement Financing Corporation of Rhode Island, Tobacco Settlement Asset-Backed Bonds 6/1/32 Tennessee2.6% Johnson City Health and Educational Facilities Board, Hospital First Mortgage Revenue (Mountain States Health Alliance) 7/1/36 Tennessee Energy Acquisition Corporation, Gas Project Revenue 2/1/23 The Health, Educational and Housing Facility Board of the City of Chattanooga, Revenue (CDFI Phase 1, LLC Project) 10/1/25 The Health, Educational and Housing Facility Board of the City of Chattanooga, Revenue (CDFI Phase 1, LLC Project) 10/1/35 Texas13.5% Austin Convention Enterprises, Inc., Convention Center Hotel Second Tier Revenue 1/1/34 Brazos River Authority, PCR (TXU Electric Company Project) 5/1/33 d Brazos River Authority, PCR (TXU Energy Company LLC Project) 3/1/41 Brazos River Authority, Revenue (Houston Industries Inc. Project) (Insured; AMBAC) 5/1/19 Brazos River Authority, Revenue (Reliant Energy, Inc. Project) 4/1/19 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (American Airlines, Inc.) 11/1/14 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (American Airlines, Inc.) 5/1/15 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (Learjet Inc. Project) 1/1/16 Gulf Coast Industrial Development Authority, Environmental Facilities Revenue (Microgy Holdings Project) 12/1/36 La Vernia Higher Education Finance Corporation, Education Revenue (KIPP Incorporated) 8/15/39 Mission Economic Development Corporation, SWDR (Allied Waste North America, Inc. Project) 4/1/18 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 1/1/40 North Texas Tollway Authority, Second Tier System Revenue 1/1/31 Texas Public Finance Authority, Charter School Finance Corporation, Education Revenue (Burnham Wood Charter School Project) 9/1/36 Willacy County Local Government Corporation, Project Revenue 9/1/28 Virginia1.6% Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7/1/19 Washington2.1% Kitsap County Consolidated Housing Authority, Housing Revenue (Pooled Tax Credit Projects) 6/1/27 Kitsap County Consolidated Housing Authority, Housing Revenue (Pooled Tax Credit Projects) 6/1/37 Snohomish County Housing Authority, Revenue (Whispering Pines Apartments Project) 9/1/25 Snohomish County Housing Authority, Revenue (Whispering Pines Apartments Project) 9/1/30 West Virginia.6% The County Commission of Pleasants County, PCR (Allegheny Energy Supply Company, LLC Pleasants Station Project) 10/15/37 Wisconsin2.1% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6/1/27 Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6/1/12 c Wyoming.4% Sweetwater County, SWDR (FMC Corporation Project) 12/1/35 U.S. Related4.2% Government of Guam, GO 11/15/29 Government of Guam, LOR (Section 30) 12/1/24 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 7/1/26 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 8/1/42 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Notes) (Senior Lien/Capital Projects) 10/1/29 Total Investments (cost $231,760,099) % Cash and Receivables (Net) % Net Assets % a Security issued with a zero coupon. Income is recognized through the accretion of discount. b Non-income producingsecurity in default. c These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2009, these securities had a total market value of $4,531,280 or 2.0% of net assets. At November 30, 2009, the aggregate cost of investment securities for income tax purposes was $231,760,099. Net unrealized depreciation on investments was $16,856,756 of which $8,047,564 related to appreciated investment securities and $24,904,320 related to depreciated investment securities. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment In Lieu Of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2009 in valuing the fund's investments: Level 1 - Level 3 - Unadjusted Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Municipal Bonds - 214,903,343 - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2009.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS MUNICIPAL FUNDS, INC. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 19, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 19, 2010 By: /s/ James Windels James Windels Treasurer Date: January 19, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
